Title: To George Washington from Lieutenant Colonel Samuel Smith, 9 November 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] 9th Novemr 1777.

About the 20th Instant if we are not attacked sooner I am of Opinion we shall have put this Fort in a good posture of defence, at which time the Officers of the Virginia Regiments and my party hope your Excellency will relieve them and their men. Your Excellency will see the propriety of this request when I assure you that out of 200 Men compleatly Officer’d which my party consisted of, there are not now in Garrison more than 4 Officers and 65 privates. the 6th Virginia Regt brought 120 rank and file, and this morning returnd only 46 fit for duty the first nearly in proportion, and the party from Genl Varnum have already sent off 4 Officers and 16 privates besides convalescents, for some time past there has not been one night without One two or three Alarms, One half of the Garrison are constantly on fatigue and guard. these reasons I hope will induce your Excellency to send the Relief they request. As the Business and Duty Incumbent on the Commanding Officer of this Garrison has been of a very difficult nature, and attended with much fatigue I shall be oblig’d if your Excellency will also relieve me. I shall expect to stay several days after the Relief Arrives to shew the Officers the Advantages and weak parts of this place. This Garrison will require 500 Rank and file during the winter besides 80 Artillery Men, they will perhaps not be so sickly as we have been as the fatigue will be chiefly finished, and the Sickly season over. A Large Stock of Salted Provision ought immediately to be laid in, for in the Winter they will not always be able to cross for Provisions &C. a want of Rum has occasion’d our late very extraordinary sickness, A

quantity sufficient for a Gill each man ⅌ Day ought to be provided for Winter. I have the Honor to be Your Excellencys most Obedt Hum. Servant

Sam Smith

